(bKAjJ "^                            PD-1537&1538&1539&1540&1541 -15
                                       ,, /<zz./l tZ                               COURT OF CRIMINALAPPEALS
                                       XT-fAJ-fO             y,        J                          AUSTIN, TEXAS
                                                       sr,        j,^l+*.         Transmitted 12/21/20154:50:14 PM
                                                       ^rw^St«ss^^^AccePted 12/22/2015 7:51:33 AM
       No. PD-1537-15, PD-1538-15, PD-153P-15, PD-1540-15, PD-1541-15                               ABEL ACOSTA
                  y/            L/              S       '          •          '      J                       CLERK
                       TO THE COURT OF CRIMINAL APPEALS
                                                                                               FILED IN
                                                                                      COURT OF CRIMINALAPPEALS
                             From the First Court of Appeals
                 Nos. 01-14-00516-CR, 01-14-00517-CR, 01-14-00518-CR,                      December22,2015
                           01-14-00519-CR, 01-14-00520-CR                                abelacosta, clerk
Hugo Pachas-Luna
                                        On Appeal from Cause Numbers
                                        1370904, 1370905,1370906, 1370907, 1370908
vs.                                     From the 230th District Court
                                        Harris County, Texas

State of Texas


                    Appellant's Final Motion To Extend Time
                    To File Petition For Discretionary Review
                      For Five Days, Accompanied by PDR

To The Honorable Judges Of The Court Of Criminal Appeals:

Comes Now, Hugo Pachas-Luna, and files this his Final Motion to Extend Time to
File Petition for Discretionary Review, and in support thereof, would respectfully show
the Court the following:


                                           I.

The First Court of Appeals affirmed the trial court's judgment of guilt on October 15,
2015. Appellant's PDR was due on December 16, 2015. One previous extension was
granted.


                                          II.

In compliance with Texas Rule of Appellate Procedure 68.2(c), this motion for
extension is timely filed within 15 days of the deadline for the PDR, and is filed
contemporaneously with the PDR. Appellant requests this extension due to the fact
that counsel for Appellant has been engaged in work in the Harris County Public
Defender's Office on many cases. The appellate division of our office has been
operating with only six attorneys when we originally had ten, which has caused a
dramatically increased caseload. Counsel has filed 25 briefs for appellants so far this
year and is struggling to clear the courts' dockets. Counsel has most recendy been
working on the following:


         Lenin Lope% 01-13-01079-CR, reversed and set for rehearing in cause #1403196
         Ruben Totten, PD-0483-15 (PDR granted)
         Hugo Pachas-Lunas, 01-14-00516-CR, etc.
         Michael Davila, 01-15-00560-CR

         Stephen Hopper, 14-15-00371-CR
         Domingo Medina, 01-15-00575-CR
         Kori Henegar, 14-15-00529-CR
         CraigBeal, 01-12-00896-CR
         Joseph Smith, 14-15-00625-CR
         Emanuel Hayes, 1408364

         Andrew Jackson, 01-15-00994-CR
         Counsel has been researching and writing for several trial cases assigned to the
         Public Defender's Office Trial Division.


                                            III.
Appellant's attorney requests this brief extension which is necessary so that the petition
can be thoroughly written and timely filed. This motion is not made for the purpose of
delay.
                                          PRAYER


Wherefore, Premises Considered, Appellant prays that this Honorable Court
grants this requested extension of time to file the appellant's petition for discretionary
review in the above cause and extend the time for filing for 5 days, to December 21,
2015 or the day on which the accompanied petition is deemed filed.


                                                          Respectfully submitted,

                                                          Alexander Bunin
                                                          Chief Public Defender
                                                          Harris County, Texas


                                                          /s/Sarah V.Wood
                                                          Sarah V. Wood
                                                          Assistant Public Defender •
                                                          Harris County, Texas
                                                          Texas Bar Number 24048898
                                                          1201 Franklin, 13th Floor
                                                          Houston Texas 77002
                                                          713.368.0016 (phone)
                                                          713.368.9278 (fax)
                                                          Sarah.Wood@pdo.hctx.net

                                                          Attorney for Appellant

                                  Certificate of Service


By my signature below, I hereby certify that a true and correct copy of the above and foregoing
Appellant's Motion to Extend Time to File Petition for Discretionary Review has been served
on the District Attorney of Harris County, Texas, by electronic delivery through the efile
system.

                                            /s/Sarah V. Wood
                                           Sarah V. Wood
                                           Attorney for Appellant